DETAILED ACTION
Response to Amendment
Claim Objections
Claims 1, 13, and 18 are objected to because of the following informalities:
On line 15 of claim 1, “instrument valve” should read “instrument valve housing” to correct a minor antecedent basis issue.
On line 2 of claim 13, “the plurality of pins is received” should read “the plurality of pins are received” to correct a grammatical error.
On line 3 of claim 18, “the plurality of pins is received” should read “the plurality of pins are received” to correct a grammatical error.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The independent claim has been amended to recite a retainer assembly and therefore claim 11 fails to further limit the independent claim.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 7-8, 10-11, 13, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Prosek (US 2006/0211992).
In regard to claim 1, Prosek discloses a surgical access assembly (see entire assembly in Figure 1) comprising: an instrument valve housing (5) including upper, lower, and inner housing sections and defining a cavity (see Figure 5; cap housing has upper, lower, and inner housing sections that define a cavity for the tilting subassembly); and a valve assembly (30, 31, 32, 33, 34, 35) disposed within the cavity of the instrument valve housing (see Figure 6 and 7), the valve assembly including: a guard assembly (32) including a plurality of guard sections (50, 51), a seal assembly (30, 31, 33, could include 34 as well) disposed adjacent to the guard assembly (see par. [0047]), the seal assembly including a plurality of seal sections (body of 31 includes N number of seal sections) and upper (30) and lower (33) support members, the plurality of seal sections being movable from an unfolded configuration to folded configuration in which the seal assembly forms a seal member defining an opening (19) to facilitate  plurality of seal sections (see at least Figure 8) and being compressed about the plurality of seal sections to sandwich the plurality of seal sections therebetween (see par. [0047]); a centering mechanism (39, 20, 25, 26) for maintaining the seal assembly and guard assembly centered within the cavity of the instrument valve (see Figure 6 and par. [0043]; the tilting mechanism keeps the seal assembly and guard assembly within the center of the housing 5) and a retainer assembly (29, 35) for supporting the guard assembly and the seal assembly relative to the centering mechanism (see par. [0047] and at least Figure 10), the retainer assembly including first (29) and second (35) retainer members and a plurality of pins (40, 36) extending between the first and second retainer members (see par. [0047]).
In regard to claim 5, Prosek discloses wherein each seal section of the plurality of seal sections is connected to an adjacent seal section of the plurality of seal sections by a connector portion (the seal sections are the inner seal portions of 31; a connector portion could considered any portion in between the seal portions; the examiner suggests amending more specific structure into the claim).
In regard to claim 7, Prosek discloses wherein the upper (30) support member is connected to a seal section of the plurality of seal sections by a connector portion (upper ring of 31) and the lower (33) support member is connected to another seal section of the plurality of seal sections by another connector portion (lower ring of 31).

In regard to claim 10, Prosek discloses wherein the plurality of seal sections includes first, second, third, and fourth seal sections, each of the first, second, third, and fourth seal sections overlapping the adjacent second, third, fourth, and first seal sections (sections can be defined as any portion of the seal and could be interpreted so as to overlap with each other; the examiner suggests amending more specific structure into the claim).
In regard to claim 11, Prosek discloses further including a retainer assembly (29, 35) including upper (29) and lower (35) retainer members (see 112d rejection).
In regard to claim 13, Prosek discloses wherein the plurality of pins (36, 40) are received through the guard assembly (via hole 52) and the seal assembly (via hole 42) for retaining the guard and seal assemblies relative to each other (see par. [0054]).
In regard to claim 17, Prosek discloses a valve assembly (30, 31, 32, 33, 34, 35) comprising: a guard assembly (32) including a plurality of guard sections (50, 51), a seal assembly (30, 31, 33, could include 34 as well) disposed adjacent to the guard assembly, the seal assembly including a plurality of seal sections (body of 31 includes N number of seal sections) and upper (30) and lower (33) support members, the plurality of seal sections being movable from an unfolded configuration to folded configuration in which the seal assembly forms a seal member defining an opening (19) to facilitate sealed passage of a surgical instrument (see par. [0047]; seal 31 is described as “foldable”; see par. [0041] and [0054]), the upper (30) and lower (33) support members 
In regard to claim 18, Prosek discloses wherein the plurality of pins (36, 40) are received through the guard assembly (via 52) and the seal assembly (via 42) for retaining the guard and seal assemblies relative to each other (see par. [0054]).
In regard to claim 19, Prosek discloses wherein the upper support member (30) is connected to a seal section of the plurality of seal sections by a connector portion (upper ring of 31) and the lower support member (33) is connected to another seal section of the plurality of seal sections by another connector portion (lower ring of 31).
In regard to claim 20, Prosek discloses a seal assembly (30, 31, 33, could include 34 as well) comprising: a plurality of seal sections (body of 31 includes N number of seal sections) movable from an unfolded configuration to folded configuration in which the seal assembly forms a seal member defining an opening (19) to facilitate sealed passage of a surgical instrument (see par. [0047]; seal 31 is described as .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3, 9, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Prosek.
In regard to claims 2-3, Prosek does not expressly disclose the dimensions
recited in these claims. However, applicant is silent as to the criticality of these

to patentably distinguish over the cited art. Also, changes is size are generally
considered to be well within the skill of the ordinary artisan. It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to
modify Prosek with the recited sizes if the application of the surgical instrument
dictated that such sizes were required. Considerations such as type of surgery, type of
inserted medical instrument, and size, age, condition of the patient would be considered
by the ordinary skilled artisan.
In regard to claim 9, Prosek discloses the V-shape but fails to expressly disclose an angle from about one hundred eighty degrees to about two hundred seventy-five degrees as is recited in claim 9. However, applicant is silent as to the criticality of these dimensions and therefore these limitations are treated as design considerations that fail to patentably distinguish over the cited art. The examiner also notes that a V-shape can generally be characterized by a 90 degree angle (270-180). It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to modify Prosek with the recited angle if the application of the surgical instrument dictated that such angles were required. Considerations such as type of surgery, type of inserted medical instrument, and size, age, condition of the patient would be considered by the ordinary artisan.
In regard to claims 15 and 16, Prosek fails to expressly disclose wherein the upper and lower support members include a hexagonal shape and in regard to claim 16  Prosek fails to expressly disclose wherein the upper and lower support members include an octagonal shape. Applicant has not disclosed the criticality of these shapes. .
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Prosek and in view of Zhu (US 2019/0142460).
Prosek teaches a sealing member but fails to disclose the specific material for the plurality of seal sections set forth in claim 4. Zhu teaches at paragraph [0012] that it is known in the art of seal assemblies to use the claimed material (polyisoprene) to manufacture the seal assembly. In view of the teaching of Zhu, it would have been obvious to one of ordinary skill in the art at the time of filing to select polyisoprene as the specific type of material to manufacture the seal assembly of the combination, because it amounts to selection of a known material based on its known suitability for the purpose.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Prosek and in view of Surgical Innovations Limited (EP 3242615; hereafter Surgical).
Prosek teaches a centering mechanism but fails to disclose the bellows as set forth in claim 14.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Prosek with the bellows of Surgical as substituting equivalents (centering mechanism) to provide a predictable result (center the seal and guard assemblies) is considered well within the skill of the ordinary artisan.
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE J STIGELL whose telephone number is (571)272-8759.  The examiner can normally be reached on M-F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


THEODORE J. STIGELL
Primary Examiner
Art Unit 3783



/THEODORE J STIGELL/           Primary Examiner, Art Unit 3783